Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT FOR WESTWOOD TRUST

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
January 1, 2004 between Westwood Trust, a Texas trust company (the “Company”),
and                      (the “Indemnitee”).

 

RECITALS

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Indemnitee is a director and/or officer of the Company;

 

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

 

WHEREAS, the Company’s Bylaws provide that the Company will indemnify its
directors and officers to the maximum extent permitted by law, and the
Indemnitee’s willingness to serve as a director and/or officer of the Company is
based in part on the Indemnitee’s reliance on such provisions;

 

WHEREAS, the Texas Business Corporation Act (the “Texas Statute”) expressly
recognizes that the indemnification provisions of the Texas Statute are not
exclusive of any other rights to which a person seeking indemnification may be
entitled, and this Agreement is being entered into pursuant to and in
furtherance of the Bylaws, as permitted by the Texas Statute and as authorized
by the Board of Directors of the Company (the “Board”); and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner, and the Indemnitee’s reliance on
the aforesaid provisions of the Bylaws, and in part to provide the Indemnitee
with specific contractual assurance that the protection promised by such
provisions will be available to the Indemnitee (regardless of, among other
things, any amendment to or revocation of such provisions or any change in the
composition of the Board or any acquisition or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of expenses to the Indemnitee as set
forth in this Agreement and, to the extent insurance is maintained, for the
continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies, if any.

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Indemnification.

 

In accordance with the provisions of Section 1(b), the Company shall hold
harmless and indemnify the Indemnitee against any and all expenses, liabilities
and losses (including, without limitation, investigation expenses and expert
witnesses’ and attorneys’ fees and expenses, judgments, penalties, fines, ERISA
excise taxes and amounts paid or to be paid in settlement) actually incurred by
the Indemnitee (net of any related insurance proceeds or other amounts received
by the Indemnitee or paid by or on behalf of the Company on the Indemnitee’s
behalf), in connection with any action, suit, arbitration or proceeding (or any
inquiry or investigation, whether brought by or in the right of the Company or
otherwise, that the Indemnitee in good faith believes might lead to the
institution of any such action, suit, arbitration or proceeding), whether civil,
criminal, administrative or investigative, or any appeal therefrom, in which the
Indemnitee is a party, is threatened to be made a party, is a witness or is
participating (a “Proceeding”) based upon, arising from, relating to or by
reason of the fact that Indemnitee is, was, shall be or shall have been a
director and/or officer of the Company or is or was serving, shall serve, or
shall have served at the request of the Board of the Company as a director,
officer, partner, trustee, employee or agent (“Affiliate Indemnitee”) of another
foreign or domestic corporation or non-profit corporation, cooperative,
partnership, joint venture, trust or other incorporated or unincorporated
enterprise (each, a “Company Affiliate”), provided that the Indemnitee acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. For
purposes of this Agreement, the Indemnitee who serves as a director or officer
of a subsidiary of the Company is



--------------------------------------------------------------------------------

deemed to be serving at the request of the Company. Notwithstanding the
foregoing, no indemnification shall be made under this Section 1(a) in respect
of any claim, issue or matter as to which the Indemnitee shall have been
adjudged by a court of competent jurisdiction, after exhaustion of all appeals
therefrom, to be liable to the Company or for amounts paid in settlement to the
Company, unless and only to the extent that the court in which such action or
suit was brought (or any other court of competent jurisdiction) shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity for such expenses that such court shall deem proper.

 

In providing the foregoing indemnification, the Company shall, with respect to a
Proceeding, hold harmless and indemnify the Indemnitee to the fullest extent
required by the Texas Statute and to the fullest extent permitted by the Express
Permitted Indemnification Provisions (as hereinafter defined) of the Texas
Statute. For purposes of this Agreement, the “Express Permitted Indemnification
Provisions” of the Texas Statute shall mean indemnification as permitted by
Section 2.02-1 of the Texas Statute or by any amendment thereof or other
statuary provisions expressly permitting such indemnification which is adopted
after the date hereof (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law required or permitted the Company to
provide prior to such amendment).

 

Without limiting the generality of the foregoing, the Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1 for any
expenses actually and reasonably incurred in any Proceeding initiated by or in
the right of the Company unless the Indemnitee shall have been adjudged to be
liable to the Company by a court of competent jurisdiction.

 

If the Indemnitee is entitled under this Agreement to indemnification by the
Company for some or a portion of the Indemnified Amounts (as hereinafter
defined) but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

(e) The Company will be entitled to participate in the defense (including,
without limitation, the negotiation and approval of any settlement) of any Claim
in respect of which Indemnitee may seek indemnification from the Company
hereunder, or to assume the defense thereof, with counsel reasonably
satisfactory to the Indemnitee, provided that in the event that (i) the use of
counsel chosen by the Company to represent Indemnitee would present such counsel
with an actual or potential conflict, (ii) the named parties in any such Claim
(including any impleaded parties) include both the Company and Indemnitee and
Indemnitee shall conclude that there may be one or more legal defenses available
to him or her that are different from or in addition to those available to the
Company, or (iii) any such representation by the Company would be precluded
under the applicable standards of professional conduct then prevailing, then
Indemnitee will be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Company’s expense. Notwithstanding the preceding sentence, in any event
the Company shall be liable to Indemnitee under this Agreement for the
reasonable costs of investigation and preparation for the defense of any Claim
(including, without limitation, appearing as a witness and reasonable fees and
expenses of counsel in connection therewith). The Company will not, without the
prior written consent of the Indemnitee, effect any settlement of any threatened
or pending Claim that the Indemnitee is or could have been a party to unless
such settlement solely involves the payment of money and includes an
unconditional release of the Indemnitee from all liability on any claims that
are the subject matter of such Claim.

 

Other Indemnification Arrangements. The Texas Statute permits the Company to
purchase and maintain insurance or furnish similar protection or make other
arrangements, including, without limitation, creating a trust fund, establishing
a program of self-insurance, securing its obligation of indemnification by
granting a security interest or other lien on any assets of the Company or
establishing a letter of credit, guaranty or surety (collectively, the
“Indemnity Arrangements”) on behalf of the Indemnitee against any liability
asserted against him or incurred by or on behalf of him in such capacity as a
director or officer of the Company or as an Affiliate Indemnitee, or arising out
of his status as such, whether or not the Company would have the power to
indemnify him against such liability and expenses under the provisions of this
Agreement or under the Texas Statute, as it may then be in effect. The purchase,
establishment and maintenance of any such Indemnity Arrangement shall not in any
way limit or affect the rights and obligations of the Company or of the
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and the Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnity Arrangement. All amounts
payable by the Company pursuant to this Section 2 and Section 1 hereof are
herein referred to as “Indemnified Amounts.”



--------------------------------------------------------------------------------

Advance Payment of Indemnified Amounts.

 

The Indemnitee hereby is granted the right to receive in advance of a final,
non-appealable judgment or other final adjudication of a Proceeding (a “Final
Determination”) the amount of any and all expenses, including, without
limitation, investigation expenses, expert witness and attorneys’ fees and other
expenses expended or incurred by the Indemnitee in connection with any
Proceeding or otherwise expended or incurred by the Indemnitee (such amounts so
expended or incurred being referred to as “Advanced Amounts”).

 

In making any written request for Advanced Amounts, the Indemnitee shall submit
to the Company a schedule setting forth in reasonable detail the dollar amount
expended or incurred and expected to be expended. Each such listing shall be
supported by the bill, agreement or other documentation relating thereto, each
of which shall be appended to the schedule as an exhibit. In addition, before
the Indemnitee may receive Advanced Amounts from the Company, the Indemnitee
shall provide to the Company (i) a written affirmation of the Indemnitee’s good
faith belief that the applicable standard of conduct required for
indemnification by the Company has been satisfied by the Indemnitee and (ii) a
written undertaking by or on behalf of the Indemnitee to repay the Advanced
Amount if it shall ultimately be determined that the Indemnitee has not
satisfied any applicable standard of conduct. The written undertaking required
from the Indemnitee shall be an unlimited general obligation of the Indemnitee
but need not be secured. The Company shall pay to the Indemnitee all Advanced
Amounts within ten (10) business days after receipt by the Company of all
information and documentation required to be provided by the Indemnitee pursuant
to this Section 3(b).

 

Procedure for Payment of Indemnified Amounts.

 

To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Company a written request for payment of the appropriate Indemnified
Amounts, including with such request such documentation and information as is
reasonably available to the Indemnitee and reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that the Indemnitee has requested
indemnification.

 

The Company shall pay the Indemnitee the appropriate Indemnified Amounts unless
it is established that the Indemnitee has not met any applicable standard of
conduct of the Express Permitted Indemnification Provisions. For purposes of
determining whether the Indemnitee is entitled to Indemnified Amounts, in order
to deny indemnification to the Indemnitee the Company has the burden of proof in
establishing that the Indemnitee did not meet the applicable standard of
conduct. In this regard, a termination of any Proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent does
not, of itself, create a presumption that the Indemnitee did not meet the
requisite standard of conduct.

 

Any determination that the Indemnitee has not met the applicable standard of
conduct required to qualify for indemnification shall be made (i) either by the
Board by a majority vote of a quorum consisting of directors who were not
parties of such action, suit or proceeding or (ii) by independent legal counsel
(who may be the outside counsel regularly employed by the Company), provided
that the manner in which (and, if applicable, the counsel by which) the right to
indemnification is to be determined shall be approved in advance in writing by
both the highest ranking executive officer of the Company who is not party to
such action (sometimes hereinafter referred to as the “Senior Officer”) and by
the Indemnitee. In the event that such parties are unable to agree on the manner
in which any such determination is to be made, such determination shall be made
by independent legal counsel retained by the Company especially for such
purpose, provided that such counsel be approved in advance in writing by both
the Senior Officer and Indemnitee and provided further, that such counsel shall
not be outside counsel regularly employed by the Company. The fees and expenses
of counsel in connection with making said determination contemplated hereunder
shall be paid by the Company, and if requested by such counsel, the Company
shall give such counsel an appropriate written agreement with respect to the
payment of their fees and expenses and such other matters as may be reasonably
requested by counsel.

 

The Company will use its best efforts to conclude as soon as practicable any
required determination pursuant to subsection (c) above and promptly will advise
the Indemnitee in writing with respect to any determination that the



--------------------------------------------------------------------------------

Indemnitee is or is not entitled to indemnification, including a description of
any reason or basis for which indemnification has been denied. Payment of any
applicable Indemnified Amounts will be made to the Indemnitee within ten (10)
days after any determination of the Indemnitee’s entitlement to indemnification.

 

Notwithstanding the foregoing, the Indemnitee may, at any time after sixty (60)
days after a claim for Indemnified Amounts has been filed with the Company (or
upon receipt of written notice that a claim for Indemnified Amounts has been
rejected, if earlier) and before three (3) years after a claim for Indemnified
Amounts has been filed, petition a court of competent jurisdiction to determine
whether the Indemnitee is entitled to indemnification under the provisions of
this Agreement, and such court shall thereupon have the exclusive authority to
make such determination unless and until such court dismisses or otherwise
terminates such action without having made such determination. The court shall,
as petitioned, make an independent determination of whether the Indemnitee is
entitled to indemnification as provided under this Agreement, irrespective of
any prior determination made by the Board or independent counsel.

 

Agreement Not Exclusive; Subrogation Rights, etc.

 

This Agreement shall not be deemed exclusive of and shall not diminish any other
rights the Indemnitee may have to be indemnified or insured or otherwise
protected against any liability, loss or expense by the Company, any subsidiary
of the Company or any other person or entity under any charter, bylaws, law,
agreement, policy of insurance or similar protection, vote of stockholders or
directors, disinterested or not, or otherwise, whether or not now in effect,
both as to actions in the Indemnitee’s official capacity, and as to actions in
another capacity while holding such office. The Company’s obligations to make
payments of Indemnified Amounts hereunder shall be satisfied to the extent that
payments with respect to the same Proceeding (or part thereof) have been made to
or for the benefit of the Indemnitee by reason of the indemnification of the
Indemnitee pursuant to any other arrangement made by the Company for the benefit
of the Indemnitee.

 

In the event the Indemnitee shall receive payment from any insurance carrier or
from the plaintiff in any Proceeding against the Indemnitee in respect of
Indemnified Amounts after payments on account of all or part of such Indemnified
Amounts have been made by the Company pursuant hereto, the Indemnitee shall
promptly reimburse to the Company the amount, if any, by which the sum of such
payment by such insurance carrier or such plaintiff and payments by the Company
or pursuant to arrangements made by the Company to Indemnitee exceeds such
Indemnified Amounts; provided, however, that such portions, if any, of such
insurance proceeds that are required to be reimbursed to the insurance carrier
under the terms of its insurance policy, such as deductible or co-insurance
payments, shall not be deemed to be payments to the Indemnitee hereunder. In
addition, upon payment of Indemnified Amounts hereunder, the Company shall be
subrogated to the rights of the Indemnitee receiving such payments (to the
extent thereof) against any insurance carrier (to the extent permitted under
such insurance policies) or plaintiff in respect of such Indemnified Amounts and
the Indemnitee shall execute and deliver any and all instruments and documents
and perform any and all other acts or deeds which the Company deems necessary or
advisable to secure such rights. Such right of subrogation shall be terminated
upon receipt by the Company of the amount to be reimbursed by the Indemnitee
pursuant to the first sentence of this Section 5(b).

 

Insurance Coverage. In the event that the Company maintains directors’ and
officers’ liability insurance to protect itself and any director or officer of
the Company against any expense, liability or loss, such insurance shall cover
the Indemnitee to at least the same extent as any other director or officer of
the Company.

 

Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director
or officer of the Company (or is serving at the request of the Company as an
Affiliate Indemnitee) and shall continue thereafter so long as the Indemnitee
shall be subject to any possible Proceeding by reason of the fact that the
Indemnitee was a director or officer of the Company or was serving in any other
capacity referred to herein.

 

Successors; Binding Agreement. This Agreement shall be binding on and shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and by the Indemnitee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Company shall require any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by written agreement form and substance
reasonably satisfactory to the Company and to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.



--------------------------------------------------------------------------------

Enforcement. The Company has entered into this Agreement and assumed the
obligations imposed on the Company hereby in order to induce the Indemnitee to
act as a director or officer, as the case may be, of the Company, and
acknowledge that the Indemnitee is relying upon this Agreement in continuing in
such capacity. It is the intent of the Company that the Indemnitee not be
required to incur legal fees and or other expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to the Indemnitee that the
Company has failed to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of Indemnitee’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Indemnitee in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Indemnitee’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the Indemnitee agree that a confidential relationship shall exist
between the Indemnitee and such counsel. Without respect to whether the
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by the Indemnitee in
connection with any of the foregoing. The Indemnitee shall be entitled to the
advancement of Indemnified Amounts to the full extent contemplated by Section 3
hereof in connection with such action or proceeding.

 

Separability. Each of the provisions of this Agreement is a separate and
distinct agreement independent of the others, so that if any provision hereof
shall be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof, which other provisions shall remain in full force and effect.

 

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Board and agreed to in writing signed by the Indemnitee and the President of the
Company or another officer of the Company specifically designated by the Board.
No waiver by either party at any time of any breach by the other party of, or of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or at any prior or subsequent times. No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Texas, without giving effect to the principles of conflicts of laws thereof. The
Indemnitee may bring an action seeking resolution of disputes or controversies
arising under or in any way related to this Agreement in the state or federal
court jurisdiction in which the Indemnitee resides or in which his place of
business is located, and in any related appellate counts, and the Company
consents to the jurisdiction of such courts and to such venue.

 

Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, or sent via
reputable overnight courier, as follows: (a) if to the Indemnitee, at the
address set forth below the Indemnitee’s name on the signature page hereof, and
(b) if to the Company, at its principal executive officer, Attention: President,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

Effectiveness. This Agreement shall be effective as of the date set forth in the
introductory paragraph of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.

 

WESTWOOD TRUST

By:

 

 

--------------------------------------------------------------------------------

   

Brian O. Casey, President

 

INDEMNITEE

 

--------------------------------------------------------------------------------

Print Name:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

The registrant has entered into this indemnification agreement with the
following individuals:

 

•   Tom C. Davis

 

•   Nancy C. Marcus

 

•   Carol W. Proffer

 

•   Leonard Riggs, Jr. M.D.